Case 1:19-cv-01999-TWP-MJD Document 48 Filed 08/20/19 Page 1 of 11 PageID #: 746




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                   Indianapolis Division


 TERRI L. GARRIGUS,                                 )
                                                    )
                 Plaintiff,                         )
                                                    )
        v.                                          )     Case No. 1:19-cv-1999-TWP-MJD
                                                    )
 FAY SERVICING, LLC., CODILIS LAW, LLC., )
 U.S. BANK TRUST NATIONAL ASSOCIATION, )
 as Trustee for CVF III Mortgage Loan Trust II, and )
 LAND HOME FINANCIAL SERVICES, INC.                 )
                                                    )
                Defendants.                         )

                                CASE MANAGEMENT PLAN

 I.     Parties and Representatives

 A.            Plaintiff:     Terri L. Garrigus

               Defendants:    Fay Servicing, LLC
                              Codilis Law, LLC
                              U.S. Bank National Trust Association, as Trustee for CVF III
                              Mortgage Loan Trust II
                              Land Home Financial Services, Inc.


 B.                           Travis W. Cohron
                              Michael P. Maxwell, Jr.
                              CLARK QUINN MOSES SCOTT & GRAHN, LLP
                              320 N. Meridian Street, Suite 1100
                              Indianapolis, IN 46204
                              T: 317 637-1321
                              F: 317 687-2344
                              tcohron@clarkquinnlaw.com
                              mmaxwell@clarkquinnlaw.com
                              Counsel for Plaintiff

                              James V. Noonan
                              NOONAN & LIEBERMAN, LTD.
                              105 W. Adams, Suite 1800
Case 1:19-cv-01999-TWP-MJD Document 48 Filed 08/20/19 Page 2 of 11 PageID #: 747




                         Chicago, IL 60603
                         T: 312-431-1455
                         F: 312-431-1456
                         jnoonan@noonanandlieberman.com
                         Counsel for Fay Servicing, LLC and
                         U.S. Bank National Trust Association

                         David Schultz
                         Joseph D. Kern
                         HINSHAW & CULBERTSON LLP
                         151 N. Franklin Street, Suite 2500
                         Chicago, IL 60606
                         T: 312-704-3000
                         F: 312-704-3001
                         dschultz@hinshawlaw.com
                         dkern@hinshawlaw.com
                         Counsel for Codilis Law, LLC

                         Jennifer Kalas
                         HINSHAW & CULBERTSON LLP
                         322 Indianapolis Blvd., Suite 201
                         Schererville, IN 46375
                         T: 219-864-5051
                         dschultz@hinshawlaw.com
                         dkern@hinshawlaw.com
                         jkalas@hinshawlaw.com
                         Counsel for Codilis Law, LLC

                         Kristin L. Duranski
                         CODILIS LAW, LLC
                         8050 Cleveland Place
                         Merrillville, IN 46410
                         T: 219 736-5579
                         F: 219 756-1810
                         Kristin.duranski@codilis.com
                         Counsel for Codilis Law, LLC

                         Michael J. Feiwell
                         Bryan Keith Redmond
                         FEIWELL & HANNOY, P.C.
                         8514 Allison Pointe Blvd., Suite 400
                         Indianapolis, IN 46250
                         T: 317-237-2727
                         F: 317-237-2717
                         mfeiwell@feiwellhannoy.com
                         bredmond@feiwellhannoy.com
Case 1:19-cv-01999-TWP-MJD Document 48 Filed 08/20/19 Page 3 of 11 PageID #: 748




                               Counsel for Land Home Services, Inc.

        Counsel shall promptly file a notice with the Clerk if there is any change in this
        information.

  II.   Jurisdiction and Statement of Claims

        A. Plaintiff filed this case asserting claims under the Real Estate Settlement Procedures
           Act, 12 U.S.C. §2605, the Truth in Lending Act, 15 U.S.C. § 1639, and the Fair Debt
           Collection Practices Act, 15 U.S.C. § 1692. The basis of subject matter jurisdiction is
           federal question.

        B. Plaintiff’s Position: This action is based on the Defendants’ various mortgage
           servicing related errors and failure to follow reasonable procedures to correct and/or
           cease committing said errors upon receipt of statutorily defined notice to do so. In
           turn, these errors and failure to correct errors caused actual damage to the Plaintiff.

        C. Fay Servicing, LLC’s Position: Fay Servicing, LLC denies each and every
           allegation directed against them. Fay Servicing, LLC further denies that Plaintiff
           suffered any actual damages.

           Codilis Law, LLC’s Position: Plaintiff asserts only one claim against Codilis. In
           particular, Plaintiff alleges Codilis violated the FDCPA. Codilis denies the FDCPA
           applies, denies all liability, and denies it violated the FDCPA. Codilis also denies it
           caused Plaintiff any actual damages or that Plaintiff suffered any actual damages as a
           result of its alleged conduct. Finally, Codilis denies that Plaintiff is entitled to
           statutory damages, attorneys’ fees, or any other relief.

           U.S. Bank National Trust Association’s Position: None provided.

           Land Home Financial Services, Inc.’s Position: Land Home Financial Services,
           Inc. denies each and every allegation directed against it. Plaintiff asserts a claim
           against Land Home Financial Services, Inc. for violation of Section 10 of RESPA, but
           a private cause of action does not exist under that statute. Plaintiff asserts a claim
           against Land Home Financial Services, Inc. for failing to comply with certain
           provisions of RESPA relating to qualified written requests; however, Plaintiff’s
           exhibits establish the Land Home Financial Services, Inc. never received the alleged
           qualified written request. Plaintiff appears to assert a claim against Land Home
           Financial Services, Inc. under TILA, but admits that Land Home Financial Services,
           Inc. does not fall within the definition of a creditor. Plaintiff asserts that Land Home
           Financial Services, Inc. violated 11 U.S.C. §362 and Bankruptcy Rule 3002; however,
           Plaintiff’s bankruptcy related claims were referred to the bankruptcy court
           and the referral has not been withdrawn. Land Home Financial Services, Inc. further
           denies that Plaintiff suffered any actual pecuniary damages.
Case 1:19-cv-01999-TWP-MJD Document 48 Filed 08/20/19 Page 4 of 11 PageID #: 749




 III.   Pretrial Pleadings and Disclosures

        A.     The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
               August 23, 2019.

        B.     Plaintiff(s) shall file preliminary witness and exhibit lists on or before August 30,
               2019.

        C.     Defendant(s) shall file preliminary witness and exhibit lists on or before
               September 6, 2019.

        D.     All motions for leave to amend the pleadings and/or to join additional parties shall
               be filed on or before October 4, 2019.

        E.     Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
               special damages, if any, and make a settlement demand, on or before August 30,
               2019. Defendant(s) shall serve on the Plaintiff(s) (but not file with the Court) a
               response thereto within 21 days after receipt of the demand. The parties shall
               forward copies of their settlement demands and responses when made to
               Magistrate Judge Dinsmore at MJDinsmore@insd.uscourts.gov.

        F.     Except where governed by paragraph (G) below, expert witness disclosure
               deadlines shall conform to the following schedule: Plaintiff(s) shall disclose the
               name, address, and vita of any expert witness, and shall serve the report required
               by Fed. R. Civ. P. 26(a)(2) on or before May 15, 2020. Defendant(s) shall
               disclose the name, address, and vita of any expert witness, and shall serve the
               report required by Fed. R. Civ. P. 26(a)(2) on or before June 15, 2020.

        G.     Notwithstanding the provisions of paragraph (F), above, if a party intends to use
               expert testimony in connection with a motion for summary judgment to be filed
               by that party, such expert disclosures must be served on opposing counsel no
               later than 90 days prior to the dispositive motion deadline. If such expert
               disclosures are served the parties shall confer within 7 days to stipulate to a date
               for responsive disclosures (if any) and completion of expert discovery necessary
               for efficient resolution of the anticipated motion for summary judgment. The
               parties shall make good faith efforts to avoid requesting enlargements of the
               dispositive motions deadline and related briefing deadlines. Any proposed
               modifications of the CMP deadlines or briefing schedule must be approved by
               the Court.

        H.     Any party who wishes to limit or preclude expert testimony at trial shall file any
               such objections on or before September 4, 2020. Any party who wishes to
               preclude expert witness testimony at the summary judgment stage shall file any
               such objections with their responsive brief within the briefing schedule
               established by S.D. Ind. L.R. 56-1.
Case 1:19-cv-01999-TWP-MJD Document 48 Filed 08/20/19 Page 5 of 11 PageID #: 750



      I.         All parties shall file and serve their final witness and exhibit lists on or before June
                 15, 2020. This list should reflect the specific potential witnesses the party may call
                 at trial. It is not sufficient for a party to simply incorporate by reference “any
                 witness listed in discovery” or such general statements. The list of final witnesses
                 shall include a brief synopsis of the expected testimony.

       J.        Any party who believes that bifurcation of discovery and/or trial is appropriate with
                 respect to any issue or claim shall notify the Court as soon as practicable.

      K.         Discovery of electronically stored information (“ESI”). Unless otherwise agreed by
                 the parties or ordered by the Court, all electronically stored information will be
                 produced in .PDF format.

                 In the event that a document protected by the attorney-client privilege, the attorney
                 work product doctrine or other applicable privilege or protection is unintentionally
                 produced by any party to this proceeding, the producing party may request that the
                 document be returned. In the event that such a request is made, all parties to the
                 litigation and their counsel shall promptly return all copies of the document in their
                 possession, custody, or control to the producing party and shall not retain or make
                 any copies of the document or any documents derived from such document. The
                 producing party shall promptly identify the returned document on a privilege log.
                 The unintentional disclosure of a privileged or otherwise protected document shall
                 not constitute a waiver of the privilege or protection with respect to that document or
                 any other documents involving the same or similar subject matter.

 IV.        Discovery 1 and Dispositive Motions
            A.       Does any party believe that this case may be appropriate for summary judgment
                     or other dispositive motion?

                     Yes, Codilis anticipates filing a motion for summary judgment as to Plaintiff’s
                     FDCPA claim.

                     Yes, Land Home Financial Services, Inc. anticipates filing a motion summary
                     judgment relating to Plaintiff’s claims against it to the extent that Plaintiff amends
                     the complaint to cure the defects identified in Land Home Financial Services,
                     Inc.’s motion to dismiss for failure to state a claim.



 1
     The term “completed,” as used in Section IV.C, means that counsel must serve their discovery
      requests in sufficient time to receive responses before this deadline. Counsel may not serve
      discovery requests within the 30-day period before this deadline unless they seek leave of
      Court to serve a belated request and show good cause for the same. In such event, the
      proposed belated discovery request shall be filed with the motion, and the opposing party will
      receive it with service of the motion but need not respond to the same until such time as the
      Court grants the motion.
Case 1:19-cv-01999-TWP-MJD Document 48 Filed 08/20/19 Page 6 of 11 PageID #: 751



        B.      On or before March 13, 2020, and consistent with the certification provisions of
                Fed. R. Civ. P. 11(b), the party with the burden of proof shall file a statement of
                the claims or defenses it intends to prove at trial, stating specifically the legal
                theories upon which the claims or defenses are based.

        C.     Non-expert witness discovery and discovery relating to liability issues shall be
               completed March 6, 2020; all remaining discovery shall be completed by no later
               than August 14, 2020.

        D.     Plaintiff shall file any dispositive motion on or before April 3, 2020; Defendants
               shall respond to Plaintiff’s dispositive motion, and shall include any cross-
               dispositive motion, on or before May 4, 2020; Plaintiff shall respond to
               Defendants’ cross-dispositive motion, and shall include any reply in support of
               Plaintiff’s dispositive motion, on or before June 4, 2020; Defendants shall file any
               reply in support of their cross-dispositive motion on or before June 19, 2020.

               Absent leave of Court, and for good cause shown, all issues raised on summary
               judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

               If the required conference under Local Rule 37-1 does not resolve discovery
               issues that may arise, the parties will request a telephonic status conference prior
               to filing any disputed motion to compel or for a protective order.

 V.     Pre-Trial/Settlement Conferences

        At any time, any party may call the Judge's Staff to request a conference, or the Court
        may sua sponte schedule a conference at any time. The presumptive time for a settlement
        conference is no later than 30 days before the close of non-expert discovery. The parties
        are encouraged to request an earlier date if they believe the assistance of the Magistrate
        Judge would be helpful in achieving settlement. The parties recommend a settlement
        conference in February, 2020.

 VI.    Trial Date

        This matter will be ready for trial in or after January, 2021. The trial is by jury and is
        anticipated to take two days.

 VII.   Referral to Magistrate Judge

        A.     Case. At this time, all parties do not consent to refer this matter to the currently
               assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for
               all further proceedings including trial.

        B.     Motions. The parties may also consent to having the assigned Magistrate Judge
               rule on motions ordinarily handled by the District Judge, such as motions to
               dismiss, for summary judgment, or for remand. If all parties consent, they should
Case 1:19-cv-01999-TWP-MJD Document 48 Filed 08/20/19 Page 7 of 11 PageID #: 752



                 file a joint stipulation to that effect. Partial consents are subject to the approval of
                 the presiding district judge.

 VIII. Required Pre-Trial Preparation

       A.        TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
                 parties shall:

                 1.        File a list of trial witnesses, by name, who are actually expected to be
                           called to testify at trial. This list may not include any witnesses not on a
                           party’s final witness list filed pursuant to Section III.I.

            2.        Number in sequential order all exhibits, including graphs, charts and the
                      like, that will be used during the trial. Provide the Court with a list of these
                      exhibits, including a description of each exhibit and the identifying
                      designation. Make the original exhibits available for inspection by opposing
                      counsel. Stipulations as to the authenticity and admissibility of exhibits are
                      encouraged to the greatest extent possible.

            3.        Submit all stipulations of facts in writing to the Court. Stipulations are
                      always encouraged so that at trial, counsel can concentrate on relevant
                      contested facts.

            4.        A party who intends to offer any depositions into evidence during the
                      party's case in chief shall prepare and file with the Court and copy to all
                      opposing parties either:

                      a.      brief written summaries of the relevant facts in the depositions that
                              will be offered. (Because such a summary will be used in lieu of the
                              actual deposition testimony to eliminate time reading depositions in a
                              question and answer format, this is strongly encouraged.); or

                      b.      if a summary is inappropriate, a document which lists the portions of
                              the deposition(s), including the specific page and line numbers, that
                              will be read, or, in the event of a video-taped deposition, the portions
                              of the deposition that will be played, designated specifically by
                              counter-numbers.

            5.        Provide all other parties and the Court with any trial briefs and motions in
                      limine, along with all proposed jury instructions, voir dire questions, and
                      areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                      findings of fact and conclusions of law).

            6.        Notify the Court and opposing counsel of the anticipated use of any
                      evidence presentation equipment.
Case 1:19-cv-01999-TWP-MJD Document 48 Filed 08/20/19 Page 8 of 11 PageID #: 753



    B.     ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
           parties shall:

           1.         Notify opposing counsel in writing of any objections to the proposed
                      exhibits. If the parties desire a ruling on the objection prior to trial, a
                      motion should be filed noting the objection and a description and
                      designation of the exhibit, the basis of the objection, and the legal
                      authorities supporting the objection.

           2.         If a party has an objection to the deposition summary or to a designated
                      portion of a deposition that will be offered at trial, or if a party intends to
                      offer additional portions at trial in response to the opponent's designation,
                      and the parties desire a ruling on the objection prior to trial, the party shall
                      submit the objections and counter summaries or designations to the Court in
                      writing. Any objections shall be made in the same manner as for proposed
                      exhibits. However, in the case of objections to video-taped depositions, the
                      objections shall be brought to the Court's immediate attention to allow
                      adequate time for editing of the deposition prior to trial.

                 3.       File objections to any motions in limine, proposed instructions, and voir
                          dire questions submitted by the opposing parties.

                 4.       Notify the Court and opposing counsel of requests for separation of
                          witnesses at trial.


 IX.     Other Matters

         None.


 Respectfully submitted, this 13th day of August.

 By: /s/Travis W. Cohron
 Travis W. Cohron
 Michael P. Maxwell
 CLARK QUINN MOSES SCOTT & GRAHN, LLP
 tcohron@clarkquinnlaw.com
 mmaxwell@clarkquinnlaw.com
 Counsel for Plaintiff

 By: /s/
 James V. Noonan
 NOONAN & LIEBERMAN, LTD.
 jnoonan@noonanandlieberman.com
 Counsel for Fay Servicing, LLC and
Case 1:19-cv-01999-TWP-MJD Document 48 Filed 08/20/19 Page 9 of 11 PageID #: 754



 U.S. Bank National Trust Association

 By: /s/
 Kristin L. Duranski
 CODILIS LAW, LLC
 Kristin.duranski@codilis.com
 Counsel for Codilis Law, LLC

 By: /s/ Joseph D. Kern
 Jennifer Kalas
 David Schultz

 Joseph D. Kern
 HINSHAW & CULBERTSON LLP
 dschultz@hinshawlaw.com
 dkern@hinshawlaw.com
 jkalas@hinshawlaw.com
 Counsel for Codilis Law, LLC

 By: /s/BRYAN K. REDMOND
 Michael J. Feiwell
 Bryan Keith Redmond
 FEIWELL & HANNOY, P.C.
 mfeiwell@feiwellhannoy.com
 bredmond@feiwellhannoy.com
 Counsel for Land Home Services, Inc.
Case 1:19-cv-01999-TWP-MJD Document 48 Filed 08/20/19 Page 10 of 11 PageID #: 755



******************************************************************************


           PARTIES APPEARED IN PERSON/BY COUNSEL ON                              FOR A
           PRETRIAL/STATUS CONFERENCE.

           APPROVED AS SUBMITTED.

     X     APPROVED AS AMENDED.

           APPROVED AS AMENDED PER SEPARATE ORDER.

           APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
           SHORTENED/LENGTHENED BY ______________ MONTHS.


           APPROVED, BUT THE DEADLINES SET IN SECTION(S) _______________
           OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY ______________
           MONTHS.


           THIS MATTER IS SET FOR TRIAL BY                   ON
           _____________________________. FINAL PRETRIAL CONFERENCE IS
           SCHEDULED FOR ____________________________________ AT     .M.,
           ROOM                   .


           A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                            AT       .M. COUNSEL SHALL APPEAR:

                                         IN PERSON IN ROOM                ; OR

                                     BY TELEPHONE, WITH COUNSEL FOR
                        INITIATING THE CALL TO ALL OTHER PARTIES AND
                        ADDING THE COURT JUDGE AT (____) ___________________;
                        OR

                                     BY TELEPHONE, WITH COUNSEL CALLING
                        THE JUDGE'S STAFF AT (____) ___________________;


           DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN April 3, 2020.
     X     Non-expert witness discovery and discovery relating to liability issues shall be
           completed March 6, 2020.
Case 1:19-cv-01999-TWP-MJD Document 48 Filed 08/20/19 Page 11 of 11 PageID #: 756



        Upon approval, this plan constitutes an Order of the Court. Failure to comply with an Order
of the Court may result in sanctions for contempt, or as provided under Rule 16(f), to and including
dismissal or default.


       APPROVED AND SO ORDERED AS AMENDED.




       Dated: 20 AUG 2019




Distribution:

Service will be made electronically
on all ECF-registered counsel of record via
email generated by the Court’s ECF system.
